Response to Amendment
Claim Objections
Claims 1 and 5 are objected to because of the following informalities: 
claim 1 recites “at least one acoustic capture 
Claim 5 recites the limitation “vibroscopestructured”. There needs to be a space between the two words.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12,  and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munk et al. (US 20170241422 A1) in view of Munk (20190339162 A1).
In regard to claim 1, Munk teaches a mechanical failure detection system for mechanical equipment (Munk, Fig. 1, Para. 17, the fault detection system is configured to carrying out a sequence of fault detection steps by automatically processing the measured sound signal in a plurality of preselected frequency ranges in order to detect different fault states), said mechanical failure detection system comprising: at least one acoustic capture device disposed in operative proximity to the mechanical equipment and structured to acquire at least one operative state audio signal from the mechanical equipment (Munk, Fig. 2, Para. 107, the handheld communication device 130 comprises a microphone 132 for contactless measuring sounds (illustrated with waves between the handheld communication device and pump assembly) emanating from the pump assembly 120 and which may be indicative of a particular fault condition of the pump assembly 120); a signal processor structured to processes said operative state audio signal (Munk, Para. 115, The analysis tool may be implemented in a processing unit or software application that is installed on the handheld communication device. Alternatively or in addition thereto, the processing unit or software (or part thereof) may be implemented on an external server unit. Thus, the measured sound signal or partially processed signal may be uploaded to a server or a cloud, where the detected sound signal is processed) and to isolate at least one constituent signal from said operative state audio signal (Munk, Para. 121, The sound signal is measured (in step 210) via the microphone of the handheld communication device and is converted to a digital sample signal (in step 220), which provides an array of samples having a number of samples produced at a given sampling frequency, which is set by the handheld communication device); an operation processor structured to identify correspondent operating parameters of the mechanical equipment that substantially correspond with said operative state audio signal (Munk, Para. 164-165, e system may also as later explained learn to recognise a unbalance state, e.g. via a neural network or a database linking a unbalance state with associated sound signal patterns or spectrums and possibly the pump type or model); a test processor structured to maintain at least one base line audio signal and corresponding base line operational parameters (Munk, Para. 109, The handheld communication device 130 may further comprise a library 136 stored in the software application. The library may comprise a database over known pump assembly types and models, known faults and related sound emanating conditions, e.g. linked to the particular pump assembly type or model, instruction guides on how to obtain measurements from the particular pump assembly type or model, and instruction guides on how to rectify an identified fault); and said test processor further structured to compare said at least one constituent signal that corresponds to said correspondent operative parameters, with said base line audio signal (Munk, Para. 132, Feature extraction is the process of generating a set of descriptors or characteristic attributes from the sound measurements. The Classification is the process of interpreting and comparing the feature against a set of pre-analyzed features with known causes, in order to estimate a proper diagnosis), and to identify correlations between said constituent signal and said base line audio signal indicative of an operational state of the mechanical equipment (Munk, Para. 167, A robust signature of cavitation can be obtained by measuring the energy of the spectrum from 10 kHz to 20 kHz. This can be performed in the time domain using a bandpass filter, and sum up the filtered signal, or in the frequency domain by performing a frequency transformation and sum up the component in the spectrum from 10 kHz to 20 Khz. The energy level will often be compared to a baseline, and when the baseline is exceeded by some levels, an cavitation alarm can be issued). 
Munk (1422) also teaches the sensors are advantageously integrated in the handheld communication device 130, however; as with the microphone, it is also possible to use externally coupled sensors (Munk, Para. 110). 
Munk does not specifically teach acoustic capture device directly attached to a surface of the mechanical equipment. 
However Munk (9162) teaches acoustic capture device directly attached to a surface of the mechanical equipment (Munk, Para. 49, the vibration sensitive element is a microphone. By attaching the microphone mechanically to the housing, it is possible to detect vibration signals by using the microphone. By mechanically attaching the microphone to the housing, the microphone will experience vibrations corresponding to the vibrations that the housing is exposed to; Para. 193; sensor assembly 2 according to the invention, wherein the sensor housing 4 is arranged in a bore of a vertically arranged multistage pump 30 provided with an electric motor 70. The sensor assembly 2 comprises a sensor housing 4 provided with a communication unit configured to communicate wirelessly with an external receiving unit 72 provided with a display 29 and a calculation unit 84).
Munk (1422) and Munk (9162) are analogous art because they both pertain to detecting fault in machine parts using acoustic signals.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have contact/contactless microphone (as taught by Munk (9162)) resulting in predictable result of detecting sound generated by the pump.

 In regard to claim 2, Munk (1422) teaches the mechanical failure detection system recited in claim 1 wherein said base line audio signal is indicative of a sub-optimal state of the mechanical equipment and said test processor is structured to identify a match between said constituent signal and said base line audio signal (Munk, Para. 167, A robust signature of cavitation can be obtained by measuring the energy of the spectrum from 10 kHz to 20 kHz. This can be performed in the time domain using a bandpass filter, and sum up the filtered signal, or in the frequency domain by performing a frequency transformation and sum up the component in the spectrum from 10 kHz to 20 Khz. The energy level will often be compared to a baseline, and when the baseline is exceeded by some levels, an cavitation alarm can be issued). 

In regard to claim 3, Munk(1422)  teaches the mechanical failure detection system recited in claim 1 wherein said base line audio signal is indicative of an optimal state of the mechanical equipment and said test processor is structured to identify a mis-match between said constituent signal and said base line audio signal (Munk, Para. 169, the processed signals are compared to stored sound emanating conditions in order to identify the operational condition of the pump assembly and to identify any possible faults. The results of the analysis are displayed on the GUI to the service worker). 

In regard to claim 4, Munk (9162) teaches the mechanical failure detection system recited in claim 1 wherein said acoustic capture device comprises a contact microphone structured to acquire said operative state audio signal from the mechanical equipment, thereby minimizing ambient acoustic interference (Munk , Para. 49, the vibration sensitive element is a microphone. By attaching the microphone mechanically to the housing, it is possible to detect vibration signals by using the microphone. By mechanically attaching the microphone to the housing, the microphone will experience vibrations corresponding to the vibrations that the housing is exposed to; Para. 193; sensor assembly 2 according to the invention, wherein the sensor housing 4 is arranged in a bore of a vertically arranged multistage pump 30 provided with an electric motor 70. The sensor assembly 2 comprises a sensor housing 4 provided with a communication unit configured to communicate wirelessly with an external receiving unit 72 provided with a display 29 and a calculation unit 84).
In regard to claim 5, Munk (9162) teaches the mechanical failure detection system recited in claim 1 wherein said acoustic capture device comprises a vibroscope structured to acquire said operative state audio signal based upon a vibration of the mechanical equipment (Munk, Para. 6, a pump assembly comprising a vibration sensor attached to a control box fastened to the motor housing. By mechanically 2 attaching the vibration sensor in the proximity of the motor, it is possible to detect vibration signals that can be processed in order to detect motor bearing faults). 

In regard to claim 6, Munk (9162) teaches the mechanical failure detection system recited in claim 1 wherein said acoustic capture device comprises an accelerometer structured to acquire said operative state audio signal based upon dynamic acceleration forces exhibited by the mechanical equipment (Munk, Para. 188, an accelerometer attached to a motor of a pump, during cavitation and under normal operation, wherein the detected level 52 is plotted as function of frequency 54. The spectral diagram contains a cavitation signal 66 based on spectral analysis of data during cavitation. The spectral diagram also contains a normal operation signal 68 based on spectral analysis of data during normal operation). 

In regard to claim 7, Munk (1422) teaches the mechanical failure detection system recited in claim 1 wherein said signal processor comprises a dynamic range controller structured to normalize said operative state audio signal to isolate said at least one constituent signal (Munk, Para. 17, the fault detection system is configured to carrying out a sequence of fault detection steps by automatically processing the measured sound signal in a plurality of preselected frequency ranges in order to detect different fault states). 
In regard to claim 8, Munk (1422) teaches the mechanical failure detection system recited in claim 7 wherein said dynamic range controller isolates a plurality of constituent signals (Munk, Para. 26, The method may for instance be carried out by carrying out a first scan in a first frequency range for detecting a first fault state and then carrying out a second scan in a second frequency range for detecting a second fault state. Accordingly, it is seen that the invention provides a method where the individual fault states are more efficiently measured by sequentially carrying out dedicated scans for particular fault states, where the associated noise may be located in different frequency bands or ranges), said test processor comparing said one constituent signal that corresponds to said operational state of the mechanical equipment for which mechanical failure information is desired (Munk, Para. 132, The Classification is the process of interpreting and comparing the feature against a set of pre-analyzed features with known causes, in order to estimate a proper diagnosis). 

In regard to claim 9, Munk (1422) teaches the mechanical failure detection system recited in claim 1 wherein said signal processor comprises a pass through filter structured to allow passage of only predetermined frequency ranges of said operative state audio signal in order isolate said at least one constituent signal in said predetermined frequency range (Munk, Para. 78, the system may further comprise a filter module adapted for processing the detected sound signal so as to eliminate an influence of a current rotational speed of the shaft and filtering out periodic signals of the processed signal; Para. 142). 

In regard to claim 10, Munk (1422) teaches the mechanical failure detection system recited in claim 1 wherein said signal processor is structured to perform an FFT analysis of said operative state audio signal in order to section said operative state audio signal into at least said one constituent signal that corresponds to said operational state of the mechanical equipment for which mechanical failure information is desired (Munk, Para. 47, The estimation of the rotational speed may be carried out via a spectral analysis. This may for instance be carried out by sampling and optionally down-sampling the measured sound signal after which the sampled signal is run through a Fast Fourier Transformation (FFT), and wherein the FFT signal is analysed in order to locate peaks. The peaks will correspond to the rotational speed of the shaft; Para. 145). 

In regard to claim 11, Munk (1422) teaches the mechanical failure detection system recited in claim 1 wherein said at least one acoustic capture device is structured to acquire a plurality of said operative state audio signals over a predetermined time period (Munk, Para. 163, This signal and device positioning procedure can be made for one single parameter, e.g. for measuring cavitation, or it can be made for several parameters at the same time. In the latter case, the app of the device may find an optimum position for measuring a plurality of parameters at the same time. As the frequency ranges of some of the fault parameters differ from each other, the handheld communication device measures for a first duration of time, e.g. the flow noise in the area of 1 Hz to 25 kHz, and then switches or a second duration of time to e.g. measuring noise generated by the electronics in the range 50 kHz to 200 kHz. Thus, the handheld device, or more precisely the app of the handheld communication device sequentially executes scans of one or more of the noise sources 120 shown in FIG. 4. The order can be set by the app or be random). 

In regard to claim 12, Munk (1422) teaches the mechanical failure detection system recited in claim 1 wherein said test processor is structured to isolate a plurality of data points at different parts of said constituent signal and generate an ensemble model of said data points from said different parts so as to improve an accuracy of correlations identified (Munk, Para. 167, A robust signature of cavitation can be obtained by measuring the energy of the spectrum from 10 kHz to 20 kHz. This can be performed in the time domain using a bandpass filter, and sum up the filtered signal, or in the frequency domain by performing a frequency transformation and sum up the component in the spectrum from 10 kHz to 20 Khz).

In regard to claim 15, Munk (1422) teaches the mechanical failure detection system recited in claim 1 wherein said signal processor is wirelessly connected to said acoustic capture device (Munk, Para. 115, The analysis tool may be implemented in a processing unit or software application that is installed on the handheld communication device. Alternatively or in addition thereto, the processing unit or software (or part thereof) may be implemented on an external server unit. Thus, the measured sound signal or partially processed signal may be uploaded to a server or a cloud, where the detected sound signal is processed; Para. 108). 

In regard to claim 16, Munk (1422) teaches the mechanical failure detection system recited in claim 1 wherein said test processor is structured to maintain said operative state audio signal and said corresponding operating parameters acquired during normal operation of the mechanical equipment in order to improve upon a determinative accuracy of said baseline audio signal (Munk, Para. 164, The method can also detect dry running of the pump, i.e. the case where the rotor and impeller rotates, but where no liquid is in the pipe. This situation is detrimental to the bearings. By looking at the difference in the sound signal measured when the pump is running with liquid, and when running without liquid, a statement as to "Dry run: Yes" or "Dry run: No" can be made and shown on the display of the handheld device as shown in FIG. 5. The system may also as later explained learn to recognise a dry run state, e.g. via a neural network or a database linking a dry run state with associated sound signal patterns or spectrums and possibly the pump type or model). 

In regard to claim 17, Munk (1422) teaches the mechanical failure detection system recited in claim 1 wherein said test processor maintains said baseline audio signal by storing it on accessible remote storage (Munk, Para. 109, The handheld communication device 130 may further comprise a library 136 stored in the software application. The library may comprise a database over known pump assembly types and models, known faults and related sound emanating conditions, e.g. linked to the particular pump assembly type or model). 

In regard to claim 18, Munk (1422) teaches the mechanical failure detection system recited in claim 1 wherein said test processor is disposed remotely from the mechanical equipment (Munk, Fig. 3, Para. 109, The handheld communication device 130 may further comprise a library 136 stored in the software application). 

In regard to claim 19, Munk (1422) teaches the mechanical failure detection system recited in claim 1 wherein said operation processor is structured to independently identify malfunctions of the mechanical equipment utilizing conventional means (Munk, Para. 173, the fault detection system will sequentially carry out measurements or individual scans to identify individual fault states of the pump assembly, e.g. from the aforementioned fault states. This is illustrated in FIG. 14. In a first step 910, the system probes for a first fault state and in a following second step 920, the system probes for a second fault state. Thereby, the system sequentially carries out dedicated measurements and analyses to detect specific fault states for the pump assembly), and to initiate a tagging of said operative state audio signal that corresponds to a malfunction (Munk, Para. 172, The sound signals measured in step 830 and/or the processed signals 840 may be uploaded to an external server and stored in a library or server), said test processor structured to utilize said tagged operative state audio signal to refine said baseline audio signal that is indicative of a malfunction (Munk, Para. 172, Thereby, it is possible to provide a library of known sound measurements or processed spectrums, whereby the system may better learn to identify different types of faults and optionally dependent on the particular pump assembly type or model. The learning process can for instance be carried out via the use of a neural network. The sound measurements may for instance be linked to a certain types of identified faults, which may also encompass fault types, which have not previously been encountered). 

In regard to claim 20, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munk et al. (US 20170241422 A1) in view of Munk (20190339162 A1) and further in view of Kiviniemi et al. (Us 20140257714 A1).
In regard to claim 13, Combination of Munk (1422) and Munk (9162) do not teach the mechanical failure detection system recited in claim 12 wherein said test processor is structured to conduct a sliding window analysis of said ensemble model in comparison to corresponding data points of said base line audio signal in order to identify correlations to said baseline audio signal indicative of a malfunction of the mechanical equipment. 
However Kiviniemi teaches to conduct a sliding window analysis of said ensemble model in comparison to corresponding data points of said base line audio signal in order to identify correlations to said baseline audio signal indicative of a malfunction of the mechanical equipment (Kiviniemi, Para. 31, A decision that there is a spike can be made, for example, in a situation in which the amplitude is at least a pre-determined constant times the background level of the mechanical vibration. The background level can be formed by filtering the amplitudes over frequency with a sliding window average filter, with a sliding window median filter, or by using some other suitable mathematical method. The processing equipment is configured to form an indicator of probability of occurrence for the phenomenon on the basis of a) amplitudes of the searched spikes, i.e. amplitudes corresponding to the phenomenon-specific frequencies, and b) the reference values of the amplitudes relating to the phenomenon-specific frequencies. The phenomenon can be for example a static unbalance, a dynamic unbalance, an angular alignment error, a radial alignment error, a fault in the outer roller path of a bearing, a fault in the inner roller path of a bearing, a fault in the roller element of a bearing, a fault in the holder of roller elements of a bearing, a mechanical resonance, a fault in teeth of a gearwheel, or a loose fit).
Munk (1422), Munk(9162) and Kiviniemi are analogous art because they all pertain to condition monitoring of mechanical equipments.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have sliding window analysis (as taught by Kiviniemi) resulting in predictable result of analyzing the signal using any suitable mathematical method.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munk et al. (US 20170241422 A1) in view of Munk (20190339162 A1) and further in view of Pal (US 20160209831 A1).
In regard to claim 14, Combination of Munk (1422) and Munk (9162) do not teach the mechanical failure detection system recited in claim 1 wherein said test processor includes a first phase test processor and a second phase test processor, said first phase test processor disposed in operative proximity to the mechanical equipment and structured to conduct an initial comparison, and said second phase test processor structured to conduct a secondary comparison if said initial comparison is indicative of a malfunction of the mechanical equipment. 
However Pal teaches said test processor includes a first phase test processor and a second phase test processor (Pal, Fig. 6, Para. 44, Referring to FIGS. 1, 2, and 6, the algorithm engine 22 comprises a mapping module 28, a database 30, a first relational module 32, a second relational module 34, and a command module 36), said first phase test processor disposed in operative proximity to the mechanical equipment and structured to conduct an initial comparison (Pal, Para. 45, Still referring to FIGS. 1, 2, and 6, upon mapping the real-time temperature data, the pattern of the real-time data is received by the first relational module 32, which is configured to compare the same against the normal patterns in the database 30), and said second phase test processor structured to conduct a secondary comparison if said initial comparison is indicative of a malfunction of the mechanical equipment (Pal, Para. 45, On the other hand, if no match is found by the first relational module 32, meaning that the real-time pattern is an anomalous pattern, the real-time pattern is received by the second relational module 34, which compares the same against the anomalous patterns in the database 30. Upon finding a match, as enabled by relational database algorithm, the corresponding control commands are transmitted to the control panel of the machine 12 as enabled by the command module 36 over the Internet 20. The control panel, upon receiving the control commands, executes the same, resulting in the preventive maintenance of the machine 12).
Munk (1422), Munk (9162), and Pal are analogous art because they both pertain to an indication of a malfunction of the machine.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include multiple phase of testing (as taught by Pal) in order to provide more efficient and reliable malfunction detection system.

Response to Arguments
Response to amended claims is considered above in claim Rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARMIN AKHTER/
Examiner, Art Unit 2689


/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689